66 F.3d 306
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Eric DAVIS, Plaintiff, Appellant,v.David BERUBE, Defendant, Appellee.
No. 94-2271.
United States Court of Appeals, First Circuit.
Sept. 14, 1995.

Eric Davis on brief pro se.
Jeffrey R. Howard, Attorney General, and Wynn E. Arnold, Assistant Attorney General, on Motion for Summary Disposition, for appellee.
Before TORRUELLA, Chief Judge, SELYA and LYNCH, Circuit Judges.

PER CURIAM

1
The judgment is affirmed substantially for the reasons recited by the Magistrate-Judge in his Report and Recommendation dated November 17, 1994.  We add that plaintiff has done nothing to call into question the conclusion--elsewhere reached by the New Hampshire Supreme Court--that the state's parole statute, see N.H.Rev.Stat. Ann. Sec. 651-A:6 (Supp.1994), and the accompanying Adult Parole Board Rules, fail to create a 14th Amendment liberty interest with regard to the denial of parole.  See Bussiere v. Cunningham, 132 N.H. 747, 752-54 (1990);  Baker v. Cunningham, 128 N.H. 374, 380-81 (1986);  see generally Greenholtz v. Inmates of the Nebraska Penal and Correctional Complex, 442 U.S. 1, 7 (1979).


2
Affirmed.